Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lourdes Iglesias appeals the district court’s order denying her Fed.R.Civ.P. 60 motion to set aside judgment for fraud upon the court. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Iglesias v. Wal-Mart Stores East L.P., No. 2:09-cv00008-MSD-FBS (E.D. Va. filed July 15, 2013; entered July 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.